Citation Nr: 0605147	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including depression and post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for an acquired 
psychiatric disorder, including depression and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision, the RO determined 
that new and material evidence had been received in order to 
reopen a previously denied claim for service connection for 
depression, but then denied the underlying claim for service 
connection for depression on the merits.  The veteran timely 
appealed that decision.  The RO then proceeded to adjudicate 
the veteran's claim as involving the more general issue of 
entitlement to service connection for an acquired psychiatric 
order, including depressive disorder and PTSD (as reflected 
in its April 2005 supplemental statement of the case (SSOC)), 
prior to the eventual July 2005 certification of the appeal 
to the Board.  In response to the April 2005 SSOC, the 
veteran indicated that he concurred with the RO's statement 
of the issue.

As indicated above, the RO in March 2003 determined that new 
and material evidence had been submitted to reopen the prior 
claim for service connection for depression, however, the 
Board must undertake evaluation itself as to whether this 
claim should be reopened at present, since this affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Moreover, there is a final February 1996 RO rating decision 
of record which separately considered and denied claims for 
service connection for depression, as well as for PTSD -- so 
the matter on appeal involves whether new and material 
evidence has been submitted to reopen claims for both of 
these conditions.  Accordingly, the Board has characterized 
the issue on appeal as a petition to reopen a claim for 
service connection for an acquired psychiatric disorder, 
including depression and PTSD.      

As explained in more detail below, the Board is reopening the 
claim for service connection for an acquired psychiatric 
disorder, including depression and PTSD, based upon receipt 
of new and material evidence.  With regard to the merits of 
the underlying claim for service connection for an acquired 
psychiatric disorder, this matter requires further 
evidentiary development and must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part 
concerning this latter claim.


FINDINGS OF FACT

1.	In its February 1996 rating decision, the RO denied the 
veteran's original claims for service connection for 
depression, and for PTSD.  The veteran was properly notified 
of that decision later that month.    

2.	Some of the additional evidence received since that 
February 1996 denial, however, was not previously of record 
and relates to an unestablished fact necessary to 
substantiate these claims (or in other words, is new and 
material to the consideration of the single petition to 
reopen a claim for service connection for a psychiatric 
disorder, including depression and PTSD).


CONCLUSIONS OF LAW

1.	The RO's February 1996 decision denying the claims for 
service connection for depression, and for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.       §§ 3.104, 
20.201 (2005).     

2.	The evidence received since the February 1996 decision is 
new and material and, therefore, is a sufficient to reopen 
the claim presently on appeal for service connection for an 
acquired psychiatric disorder, including depression and PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

As will be explained in the remand portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim for service connection for a psychiatric disorder.  
However, the Board must first address whether there is 
sufficient evidence for the veteran to reopen his claim.  The 
Board finds that there is sufficient evidence, and that there 
is no possibility of prejudicing him by issuing a decision 
reopening his claim, because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening the Claim for Service Connection for a Psychiatric 
Disorder

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or injury sustained while on active duty in the 
military.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).
Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the RO denied the veteran's claims for service 
connection for depression, and for PTSD (adjudicated as 
separate issues) pursuant to a February 1996 rating decision.  
In denying the claim for service connection for depression, 
the RO indicated that the basis for the denial was the 
absence of medical evidence that the veteran's depression, 
diagnosed in 1995 (as shown by the evidence then of record), 
was due to his military service.  It was specifically noted 
that the veteran's SMRs did not show treatment for 
depression, and that the first evidence of any psychiatric 
disorder was not dated until many years after separation from 
service.  With regard to the claim for service connection for 
PTSD, the RO indicated that this was being denied due to the 
lack of a confirmed diagnosis of PTSD that was associated 
with events from military service (the RO had apparently 
considered a June 1995 private psychologist's evaluation that 
noted an impression of PTSD, but did not attribute this 
condition to service), as well as a verified in-service 
stressor that could support a medical diagnosis of PTSD.  The 
veteran was notified of the above determination later that 
month. 

He did not file any statement within one-year of the 
notification of the denial that may be construed as a notice 
of disagreement (NOD) with the February 1996 decision.  So 
this decision became final and binding based upon the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.201, 20.1003 (2005).  This, in 
turn, means there must be new and material evidence to reopen 
the above-referenced claims and warrant further consideration 
of them on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 
38 C.F.R. § 3.156 (2005); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Moreover, as indicated above, the 
RO's characterization of the matter on appeal is as a single 
petition to reopen a claim for service connection for a 
psychiatric disorder, including both depression and PTSD.  
The Board will continue to adjudicate the matter on appeal as 
such, for the sake of continuity -- and furthermore, the 
actual characterization of the issue is inapposite to the 
eventual outcome on the reopening portion of the veteran's 
claim, since the petition is being granted for the reasons 
set forth below.   

Following the issuance of the February 1996 rating decision, 
in an April 1997 decision the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim for service connection for 
depression.  The veteran appealed that determination to the 
Board, and in February 2001 the Board denied the veteran's 
petition to reopen, for the reason that the evidence as a 
whole still did not tend to establish that a current 
psychiatric disorder was incurred in or aggravated in 
service, or became manifest to a compensable degree (or at 
all) within one-year of service discharge.  Accordingly, the 
veteran's claim for service connection for depression 
remained in a denied status.    

With regard to the veteran's most recent petition to reopen, 
the Board must determine whether new and material evidence 
has been received since the RO's February 1996 decision that 
originally denied claims for service connection for 
depression and PTSD, before proceeding further, because, as 
previously stated, this preliminary determination affects 
the Board's legal jurisdiction to reach the underlying 
claims for service connection (now characterized as 
involving one claim for an acquired psychiatric disorder, 
for purposes of the petition to reopen) to adjudicate them 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The amendments to 38 C.F.R. § 3.156 (2005) in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen the claim for service connection 
for a psychiatric disorder, including depression and PTSD, 
was received in January 2002, after that cutoff date.  So the 
amended version of 38 C.F.R. §3.156(a) (2005), providing a 
new definition of new and material evidence, applies to his 
current appeal.
   
According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The medical evidence that is required in order to warrant the 
reopening of the veteran's claim for an acquired psychiatric 
disorder, including depression and PTSD, would consist of 
either evidence of a nexus between current diagnosed 
depression and service -- or evidence of a confirmed 
diagnosis of PTSD and/or      a verified in-service stressful 
experience that is linked to a diagnosis of PTSD.  As 
explained above, evidence of this type was not associated 
with the veteran's claims file at the time of the February 
1996 denial.  

The additional items of evidence received since that decision 
include the veteran's outpatient and hospitalization records 
from the Richmond VA Medical Center (VAMC) dated from January 
to August 1993; from the Mountain Home VAMC dated from July 
1995 to January 1997; from the Wilmington Community Based 
Outpatient Center (CBOC) dated from March 2001 to March 2005; 
from the St. Joseph's Hospital dated from June 1970 to August 
1982; from the Wilmington Health Associates dated from May 
1997 to February 2005; and from the Southeastern Center for 
Mental Health dated from January 2002 to February 2003.  Also 
added to claims file since the RO's February 1996 denial, are 
the reports of October 2001 and February 2003 VA 
examinations; a January 1999 letter from     M. Meyer, a 
psychiatrist; a July 2001 report from Carolina Psychological 
Health Services; a May 2003 letter from S. Alper, a 
psychiatrist; and personal statements from the veteran, as 
well as lay statements from third-parties on his behalf.    

Upon review of the new evidence that has been received in 
connection with the petition to reopen, there is at least 
some evidence that is material to the claim for service 
connection for an acquired psychiatric disorder, inclusive of 
depression and PTSD.  With reference to the matter of service 
connection for a psychiatric disorder other than PTSD, 
claimed as depression, there is now of record a July 2001 
report of a psychological evaluation from the Carolina 
Psychological Health Services stating that the veteran's 
affective disorder probably began during military service, 
and a May 2003 letter from S. Alper, a private psychiatrist, 
noting an onset of bipolar disorder apparently while in 
service.  As well, in March 2005 a VA psychiatrist at the 
Wilmington CBOC expressed the opinion that the veteran's 
bipolar disorder had been triggered by PTSD, which itself was 
related to events from service, specifically, that the 
veteran was subjected to physical abuse and constant verbal 
derision from his drill instructors during boot camp.  The 
first two evaluation reports described above are supportive 
of the veteran's claim on the issue of medical nexus, and 
last report is similarly beneficial, even if it primarily 
addresses a secondary relationship to PTSD -- hence, this 
evidence presents a reasonable possibility of substantiating 
the veteran's claim to the extent it involves service 
connection for depression.  

While there is also of record a February 2003 examination 
report that reflects the opinion that the veteran's diagnosed 
major depression was unrelated to his military service, the 
evaluation reports that tend to support a finding of nexus 
must be considered independent of the February 2003 
examiner's conclusion, in determining whether they are new 
and material.  The Board emphasizes that for the limited 
purpose of determining whether the claim should be reopened, 
weighing the probative value of the evidence at issue is not 
permitted.  See Wilkinson v. Brown,  8 Vet. App. 263, 270-71 
(1995).    
       
The above findings that address medical nexus with respect to 
the matter of service connection for depression, provide a 
sufficient basis for the grant of the veteran's petition to 
reopen, which as explained above, pertains to the general 
issue of service connection for an acquired psychiatric 
disorder.  In any event, the Board notes that some of the new 
evidence presented concerning the issue of claimed PTSD also 
provides an independent basis for a positive determination on 
the petition to reopen. In particular, the report of a March 
2005 psychiatric evaluation at the Wilmington CBOC indicates 
a diagnosis of PTSD, which the psychiatrist attributed to 
events from during the veteran's military service.  Thus, 
there is now of record a confirmed medical diagnosis of PTSD, 
a fact which had not been established at the time of the 
prior February 1996 decision.  

Accordingly, the newly received items that provided key 
evidentiary support on facts not established at the time of 
the February 1996 denial, and present a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder.  So this 
evidence is both new and material, and thus is sufficient to 
reopen the claim.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder, including depression and 
PTSD, is granted, subject to the Board's further development 
of the evidence concerning this claim in the remand that 
follows.


REMAND

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2005). 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting information from another 
source that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed Reg. 
10330-10332 (March 7, 2002).

In the present case, the veteran has alleged as the event, or 
series of events in service that precipitated the onset of 
one or more current mental disorders, including both his 
claimed depression and PTSD, that he was subjected to 
physical abuse and constant and severe verbal derision from 
his drill instructors during basic training.  He provided a 
summary of this situation in connection with a March 2005 
mental health assessment conducted at the Wilmington CBOC, 
during which he stated to the VA psychiatrist that the 
beginning of his psychiatric illness occurred in service.  He 
described having been hit in the mouth multiple times by his 
drill instructor when he could not answer questions the drill 
instructor asked.  He further stated that he was beaten one 
night when he was found praying and the drill instructor saw 
that as a sign of weakness.  On another occasion, the veteran 
stated, he was forced to do 50 pushups while the drill 
instructor stood on his hands after he had received what was 
apparently a personal letter from home.  The veteran 
explained that he started having panic attacks while 
stationed in Okinawa, and when he indicated that he had to go 
on sick call, this request was denied.  

With respect to the veteran's claimed PTSD, as indicated 
above, the VA psychiatrist evaluating the veteran in March 
2005 diagnosed him as having PTSD as the result of physical 
abuse that occurred from the drill instructor from his boot 
camp.  This evaluation report thus provides evidence of a 
current diagnosis of PTSD, and indicates that the condition 
may be related to service.  The next question that must be 
addressed is whether there is objective verification, based 
on all relevant evidence (including sources other than 
service records), of the series of incidents that the veteran 
has alleged as the stressor underlying claimed PTSD.  

In addressing the issue of stressor verification, the Board 
notes at the outset that it does not appear that the veteran 
has yet received notice of the regulatory requirements under 
38 C.F.R. § 3.304 as to the what will be necessary to 
establish service connection for PTSD.  Moreover, under 
section 3.304(f), where a PTSD claim is based upon in-service 
personal assault, VA will not deny a PTSD claim that is based 
on a claimed in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor -
- and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Here, the veteran has not yet been advised of the opportunity 
to submit such relevant findings.  This may be due to the 
fact that the RO only first considered the claim for PTSD, in 
connection with the most recent claim for service connection 
for a psychiatric disorder, in the August 2005 SSOC.  The 
veteran should accordingly receive notification of all 
governing regulations concerning claims based on in-service 
personal assault.  

Additionally, the RO should undertake necessary action on its 
own to obtain any further outstanding service records that 
may assist in attempting to substantiate the claimed 
stressor.  The RO has obtained the veteran's service medical 
records, which do not reflect any specific symptoms or 
complaints related to a psychiatric condition.  His 
separation examination does not indicate any apparent mental 
health complaints.  However, the RO has not as of yet 
attempted to obtain any records from the veteran's service 
personnel file.  Such records may contain findings relevant 
to the allegations underlying the veteran's claimed in-
service stressor.  Consequently, on remand the RO should 
contact the National Personnel Records Center (NPRC) to 
request all outstanding service personnel records for the 
veteran, and then associate all records obtained with the 
claims file.                                    See 38 C.F.R. 
§ 3.159(c)(2) (2005).    

Following these development actions, a review of the 
veteran's claims file should be conducted by an appropriate 
VA medical professional (a psychiatrist, or other mental 
health treatment provider) to determine whether there is 
evidence of behavior changes in service or other objective 
signs or symptoms that would corroborate the alleged stressor 
of an in-service personal assault.  If it is determined that 
the evidence sufficiently corroborates the claimed stressor, 
then the RO should arrange for the veteran to undergo VA 
examination to confirm the diagnosis of PTSD, and if this is 
present, to determine whether this condition is causally 
linked to the stressor involving an in-service personal 
assault (or any other verified in-service stressor that is of 
record).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). 

The veteran's claim for service connection for an acquired 
psychiatric disorder also includes the component of his 
claimed depressive disorder, and the development actions 
specified above may provide relevant evidence concerning 
whether this condition is shown to be related to service.  
The record contains several medical opinions which have 
already addressed the issue of etiology of depressive 
disorder and/or bipolar disorder, based on the veteran's 
reported history of in-service events and his medical history 
up to this point.  As noted previously, the report of a July 
2001 psychological evaluation indicated the conclusion that 
it appeared likely that the veteran's diagnosed depression 
became evident during active military service, and a May 2003 
psychiatrist has opined that the veteran had bipolar disorder 
with a probable onset during service.  

A contrary opinion was obtained on VA examination in February 
2003 on the issue of the etiology of a psychiatric 
disability, in which the examiner indicated that diagnosed 
major depression was not likely related to the veteran's 
military experiences.  The psychiatrist identified various 
other life circumstances and events following discharge from 
service as the more likely cause of the veteran's psychiatric 
condition.  He noted that while in military service, the 
veteran had not experienced any more physically demanding 
conditions than other basic training Marines, and his 
experience in service overall was apparently positive from 
his  self-reported history.  The examiner stated that he had 
reviewed the veteran's documented medical history at least 
since the mid-1990s.

While the above information provides an extensive discussion 
on the etiology of a psychiatric disorder other than PTSD, in 
the event that the claimed in-service stressor is eventually 
verified based upon the development actions that have been 
requested, this would supplement the general factual basis 
concerning the history of events in service.  Provided that 
the veteran undergoes VA examination with respect to his 
claimed PTSD (for consideration of PTSD only in view of any 
verified stressors), the examiner should also express an 
opinion as to whether the veteran has any psychiatric 
disorder other than PTSD that is due to service, with any 
information that would corroborate the claimed in-service 
personal assault considered as part of the basis for this 
opinion.     

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all available outpatient 
treatment records from the Wilmington 
Community Based Outpatient Center dated 
from March 2005.  Then associate all 
records that are received with the 
veteran's claims file.  

2.	Contact the NPRC and request copies 
of all records from the veteran's 
service personnel file, and associate 
all records obtained with the claims 
file.

3.	Inform the veteran of the applicable 
procedures under 38 C.F.R. § 3.304(f) 
concerning a claim for PTSD on the 
basis of an alleged in-service personal 
assault.  In this regard, notify him 
that evidence of behavior changes 
following the claimed in-service 
incident, or incidents, is one type of 
relevant evidence that may support a 
claim for service connection for PTSD 
based on a claimed personal assault 
(although the relevant evidence need 
not be limited to evidence of such 
behavioral changes).  And take the 
appropriate steps necessary to assist 
the veteran in obtaining all pertinent 
evidence concerning this aspect of the 
claim for an acquired psychiatric 
disorder.  

4.	Following the completion of the 
above, the RO should determine based 
upon the complete evidence of record 
whether the veteran was exposed to the 
claimed stressor or stressors in 
service that involve an alleged 
personal assault.  For purposes of 
making this determination, the RO 
should arrange for a review of the 
claims file by a VA medical 
professional (a psychiatrist, or other 
mental health treatment provider).  If 
this competent treatment provider 
determines that the record establishes 
the existence of a stressor or 
stressors, he or she should then 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching this 
determination, all credibility 
questions raised by the evidence should 
be addressed.  

5.	If, and only if, sufficient 
information is obtained verifying the 
veteran's alleged stressor(s), schedule 
him for a VA psychiatric examination to 
determine whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that he has PTSD 
due to the verified stressor(s).  
Notify the examiner that only those 
stressors that have been confirmed are 
to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor was the basis of 
the diagnosis.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder other than PTSD is 
etiologically related to the veteran's 
military service.  In providing this 
determination, the examiner should 
specifically indicate his consideration 
of the report of the veteran's February 
2003 VA examination, as well as reports 
of psychological evaluations from 
private treatment providers dated in 
July 2001 and March 2003. 

In providing the above requested 
medical opinions, it is absolutely 
essential that the examiner has access 
to and reviews the claims folder for 
the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand.  The examination report 
must confirm that the veteran's claims 
file was reviewed.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, including 
depression and PTSD.  In adjudicating 
this claim, the RO should indicate its 
consideration of the provisions of 38 
C.F.R. § 3.304 governing claims for 
service connection for PTSD, including 
section 3.304(f) for claims based upon 
allegations of in-service personal 
assault.  If the claim is not granted 
to his satisfaction, prepare an SSOC 
and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 








other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


